The Mexico Fund, Inc. Monthly Summary Report May 2012 Prepared By: Impulsora del Fondo México, sc Investment Advisor to the Fund www.themexicofund.com The information presented in this report has been derived from the sources indicated. Neither The Mexico Fund, Inc. nor its Adviser, Impulsora del Fondo México, S.C., has independently verified or confirmed the information presented herein. May 31, 2012 I.The Mexico Fund Data End of Month One Month Earlier One Year Earlier TotalNet Assets1 (million US$) NAV per share Closing price NYSE2 % Premium (Discount) (9.03%) (9.30%) (10.15%) Shares traded per month2 (composite figures) Outstanding shares3 Shares on Short Interest Position2 Note: Past performance is no guarantee of future results. II.Performance4 1 Month 3 Months 6 Months 1 Year Market price -10.21% -8.15% 2.82% -10.24% NAV per share -10.48% -6.43% 2.33% -12.21% Bolsa Index -13.12% -10.39% -2.53% -12.51% MSCI Mexico Index -12.41% -8.94% -1.58% -9.35% 2 Years 3 Years 5 Years 10 Years Market price 23.18% 80.19% 1.74% 262.46% NAV per share 15.58% 69.19% -10.39% 282.39% Bolsa Index 6.36% 42.56% -9.85% 261.79% MSCI Mexico Index 8.69% 45.59% -14.34% 214.21% 1Source: Impulsora del Fondo México, S.C. (Impulsora). Impulsora utilizes the spot exchange rate, provided by Bloomberg, to calculate the Fund's Net Asset Value per share (NAV). The NAV is published every business day on the Fund’s website www.themexicofund.com. 2Source: New York Stock Exchange. Short interest position as of first fortnight of every month. 3 During May 2012, the Fund did not repurchase any of its own shares in the open market. 4 Sources: Lipper, Inc., Bloomberg and Impulsora del Fondo México, S.C. Periods ended on the last US business day of the date of this report. Figures calculated using the dividend reinvestment criteria. III. The Mexican Stock Exchange End of Month One Month Earlier One Year Earlier Bolsa Index5 Daily avg. of million shares traded Valuation Ratios6: P/E P/BV EV/EBITDA Market capitalization (billion US$) IV. The Mexican Economy. End of Month One Month Earlier One Year Earlier Treasury Bills7 One month 4.39% 4.29% 4.31% Six months 4.48% 4.40% 4.60% One year 4.60% 4.57% 4.84% Long-term Bonds Three years 4.96% 4.89% 5.65% Five years 5.07% 5.04% 6.18% Ten years 6.22% N.A. N.A. 20 years 7.25% 7.16% 7.80% 30 years N.A. N.A. 8.07% Currency Market8 Exchange Rate(Ps/US$) Ps. 14.3755 Ps. 13.0127 Ps. 11.5693 Month Year to Date Last 12 Months Inflation Rates on Previous Month Consumer Price Index9 (CPI) -0.31% 0.65% 3.41% 5Source: Mexican Stock Exchange 6Source: Impulsora del Fondo México, S.C. Figures represent the average obtained from a representative sample of companies listed on the Bolsa. P/E refers to Price/Earnings, P/BV refers to Price/Book Value and EV/EBITDA refers to Enterprise Value/Earnings Before Interests, Taxes, Depreciation and Amortization. 7Monthly average of weekly auctions as published by Banco de México. N.A. means no auction for such instrument was scheduled for this month. 8 Sources: Bloomberg and Banco de México 9Source: Banco de México V.Economic Comments. According to results of the monthly poll conducted during May 2012 by Mexico’s Central Bank (Banxico), economic analysts of the private sector estimate that Mexico’s gross domestic product (GDP) will increase 3.72% during 2012 and 3.50% during 2013. The inflation rate is estimated by analysts to be 3.65% for 2012 and 3.70% for 2013. The exchange rate of the peso against the dollar is expected to end 2012 at Ps. 13.03 and at Ps. 12.96 towards the end of 2013, while the interest rate for the 28-day Cetes (Treasury Bills) is estimated to be 4.44% and 4.72% for the same periods. The complete results of this and past polls are available at Banxico’s website, located at www.banxico.org.mx. VI.Portfolio of Investments As of May 31, 2012 (Unaudited) Percent of Shares Held COMMON STOCK- 93.83% Value Net Assets Airports Grupo Aeroportuario del Sureste, S.A.B. de C.V. Series B 2.22% Beverages Arca Continental, S.A.B. de C.V. Coca-Cola Femsa, S.A.B. de C.V. Series L Fomento Económico Mexicano, S.A.B. de C.V. Series UBD Grupo Modelo, S.A.B. de C.V. Series C Building Materials Cemex, S.A.B. de C.V. Series CPO Chemical Products Alpek, S.A.B. de C.V. Series A Mexichem, S.A.B. de C.V. Construction and Infrastructure Empresas ICA, S.A.B. de C.V. Consumer Products Kimberly-Clark de México, S.A.B. de C.V. Series A Financial Groups Banregio Grupo Financiero, S.A.B. de C.V. Series O Grupo Financiero Banorte, S.A.B. de C.V. Series O Food Grupo Bimbo, S.A.B. de C.V. Series A Grupo Herdez, S.A.B. de C.V. Health Care Genomma Lab Internacional, S.A.B. de C.V. Series B Holding Companies Alfa, S.A.B. de C.V. Series A Grupo Carso, S.A.B. de C.V. Series A1 Housing Urbi Desarrollos Urbanos, S.A.B. de C.V. Media Grupo Televisa, S.A.B. Series CPO Percent of Shares Held COMMON STOCK Value Net Assets Mining Grupo México, S.A.B. de C.V. Series B Industrias Peñoles, S.A.B. de C.V. Retail First Cash Financial Services, Inc. El Puerto de Liverpool, S.A.B. de C.V. Series C-1 Grupo Comercial Chedraui, S.A.B. de C.V. Series B Wal-Mart de México, S.A.B. de C.V. Series V Steel Ternium, S.A. Stock Exchange Bolsa Mexicana de Valores, S.A.B. de C.V. Series A Telecommunications Services América Móvil, S.A.B. de C.V. Series L NII Holdings, Inc. Total Common Stock 93.83% Securities SHORT-TERM SECURITIES – 2.93% Principal Amount Repurchase Agreements BBVA Bancomer, S.A., 4.43%, dated 05/31/12, due 06/01/12 repurchase price $2,159,342 collateralized by Bonos del Gobierno Federal. 0.67% Time Deposits Comerica Bank, 0.13%, dated 05/31/12, due 06/01/12 Total Short-Term Securities Total Investments Other Assets in Excess of Liabilities Net Assets Equivalent to $24.26 per share on 13,362,856 shares of capital stock outstanding 100.00% VII. The Mexico Fund, Inc. Charts VII. The Mexico Fund, Inc. Charts (continued)
